Citation Nr: 0931477	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran testified before the undersigned via 
videoconference.

In a September 2007 decision, the Board dismissed the 
Veteran's claim because he had submitted a statement 
withdrawing it.  The Veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the claim was pending at the Court, 
the Veteran's attorney and VA's Office of General Counsel 
submitted a Joint Motion for Remand regarding the Veteran's 
claim.  In an October 2008 Order, the Court granted the Joint 
Motion, vacating the Board's September 2007 dismissal and 
remanding the Veteran's claim to the Board.  In December 
2008, the Board remanded the claim to the RO to afford the 
Veteran a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his Board hearing, the Veteran indicated that he was 
hospitalized at Bellevue Hospital in New York City during the 
first months after his separation from service.  A January 
1986 RO document appears to show the RO requested any records 
pertaining to the Veteran from Bellevue Hospital dated in 
1975.  However, no response from the hospital is contained in 
the claims file, and there is no indication that the RO ever 
requested the records again.  This should be remedied on 
remand.

The Veteran's service records show he had disciplinary 
problems and underwent psychiatric evaluation during service.  
He was diagnosed with a personality disorder and neurotic 
depression.  Since separation, the Veteran has been diagnosed 
with personality disorder along with numerous acquired 
psychiatric disorders, including schizoaffective disorder, 
atypical psychosis, adjustment reaction, schizophrenia, 
bipolar disorder, and delusional disorder.  However, there is 
no competent opinion of record with regard to whether an 
acquired psychiatric disorder was manifested in service, with 
specific reference to his disciplinary problems and 
psychiatric evaluations.  The Board finds that this should be 
accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a 
release for his treatment records from 
Bellevue Hospital in New York City.  If it 
is received, request the records.

2.  Send the Veteran's claims file to a VA 
examiner for review.  The examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as not 
(at least a 50/50 probability) that an 
acquired psychiatric disorder, including 
schizophrenia, was manifested during 
service.  The examiner is asked to 
specifically reference the in-service 
disciplinary records and psychiatric 
evaluations.  The examiner is asked to 
provide a rationale for any opinion given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

